DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 26 August 2021, the following occurred:
claims 1 and 21 were amended; and
claim 2 was cancelled.
Claims 1 and 3-21 are pending.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2021 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelkafi et al. (“Balancing Risk and Costs to Optimize the Clinical Supply Chain–A Step Beyond Simulation”), hereinafter Abdelkafi, in view of Young et al. (US 2011/0307267 A1), hereinafter Young, further in view of Kansara (US 2015/0286802 A1).

Claim 8:
Abdelkafi discloses:
A computer-implemented method comprising:
receiving parameters of a clinical trial, the parameters comprising a quantity of patients, a plurality of sites, and one or more confidence values;
Page 100, "Clinical Trial Description" discloses 650 patients (subjects) and 30 sites. Page 101 "Simulation/Optimization Design"
calculating a supply plan for the clinical trial according to parameters;
Pages 100-103 disclose "Determining an Optimal Supply Strategy" (i.e. supply plan) which includes calculating demand profiles (Page 101) with the supply simulation being used to determine the supply plan "allow[ing] for the determination of total overage requirements" (Page 101, "Results and Analysis").
transmitting the supply plan to the user;
Page 99, "Optimization Technique" discloses calculation and selection of a supply plan with Page 98 and Figure 2b disclosing "output" which includes supply strategies and the selection of a supply strategy.
	
Abdelkafi does not explicitly further disclose:
receiving, by a server from a user, one or more electronic files;
calculating, by the server;
transmitting, by the server;
after transmitting the supply plan to the user, establishing electronic communication with a computerized randomization and trial supply management (RTSM) system that operates the clinical trial;
outputting commands to the RTSM system via an application programming interface (API) respective of the RTSM system;
receiving data from the RTSM system in response to the commands;
determining a status of the clinical trial according to the data received from the RTSM system;
comparing the status of the clinical trial to the supply plan;
determining that the clinical trial does not conform to the supply plan; and
automatically transmitting an electronic notification to the user, the electronic notification comprising an indication that the clinical trial does not conform to the supply plan.

Young discloses:
receiving, by a server from a user, one or more electronic files; calculating, by the server; transmitting, by the server;
Young discloses the computer system environment being [0165] a server with [0166] disclosing input devices, enabling user input. Young further discloses files being uploaded into an RTSM system, as in [0162].
after transmitting the supply plan to the user, establishing electronic communication with a computerized randomization and trial supply management (RTSM) system that operates the clinical trial;
[0099] discloses a site module assigning and providing a supply plan for each site. [0098] discloses the site module enabling the study manager to manage the RTSM system for each site of the clinical trial.
outputting, by the server, commands to the RTSM system 
[0092]-[0093] disclose executing the shipping algorithm which determines supply needs. The RTSM system includes an EDC interface ([0059]); the [0083]); the logistics interface interfaces the study/supply mangers with the algorithm interface allowing supply plans to be set for trial sites ([0088]); and the logistics interface and/or algorithm interface can be used to execute the shipping algorithm ([0091]).
receiving data from the RTSM system in response to the commands;
[0092]-[0093] disclose comparing the current supply to the threshold number for the article type, as defined in the supply plan ([0089]).
determining a status of the clinical trial according to the data received from the RTSM system;
[0092]-[0093] disclose comparing the status (current supply) to the threshold number for the article type, as defined in the supply plan ([0089]).
comparing the status of the clinical trial to the supply plan;
[0092]-[0093] disclose comparing the status (current supply) to the threshold number for the article type, as defined in the supply plan ([0089]).
determining that the clinical trial does not conform to the supply plan; and
[0093] discloses determining the trial (current supply) does not conform to the supply plan (threshold number).
automatically transmitting an electronic notification to the user, the electronic notification comprising an indication that the clinical trial does not conform to the supply plan.
[0094] discloses transmitting an email (notification) to supply/shipping managers, alerting them of the pending shipment and therefore the nonconformity to the supply plan.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “receiving, by a server from a user, one or more electronic files; calculating, by the server; transmitting, by the server; after transmitting the supply plan to the user, establishing electronic communication with a computerized randomization and trial supply management (RTSM) system that operates the clinical trial; outputting, by the server, commands to the RTSM system; receiving data from the RTSM system in response to the commands; determining a status of the clinical trial according to the data received from the RTSM system; comparing the status of the clinical trial to the supply plan; determining that the clinical trial does not conform to the supply plan; and automatically transmitting an electronic notification to the user, the electronic notification comprising an indication that the clinical trial does not conform to the supply plan” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to allow for a “networked deployment,” regarding the server (Young:  [0165]); in order to enter “information into the runtime database,” regarding the files (Young:  [0162]); in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan, regarding clinical trial status (Young:  [0092]); and in order to alert supply/shipper mangers, regarding the electronic notification (Young:  [0094]).

While Young implies the use of APIs through its discussion of a variety of different interfaces (EDC, Algorithm, Logistics, etc... e.g. in Figure 1) to determine a status of the clinical trial, all of which are disclosed as communicating with each other such as in [0059], [0083], [0088], and [0092]-[0093], as well as an RTSM system as discussed above, Young does not explicitly disclose “outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system, the API exposed to the server.” However, Kansara does disclose this limitations, specifically:
outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system, the API exposed to the server;
[0113] and [0118] disclose using an exposed API for clinical trial management.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi in view of Young with “outputting, by the server, commands to the RTSM system via an application programming interface (API) respective of the RTSM system, the API exposed to the server;” as disclosed by Kansara. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi and Young in order to “enable reaching a broad range of remote devices” (Kansara:  [0118]).

Claim 9:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 8, as discussed above.
	Abdelkafi does not explicitly further disclose:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective enrollment quantity for each of the sites, and a respective enrollment rate for each of the sites; and
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, the respective enrollment quantity for each of the sites, and the respective enrollment rate for each of the sites is below a planned available supply in the supply plan.
	
Young discloses:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective enrollment quantity for each of the sites, and a respective enrollment rate for each of the sites; and
In the context of a webpage, part of an RTSM system ([0059]-[0060]), generated for one or more trial sites:  [0098] and [0156] disclose, for each trial site (list of trial sites), inventory and number of subjects (enrollment quantity). Abdelkafi discloses using enrollment rate as part of developing Page 101, "Results and Analysis" and Figure 4 which is specific to "investigational site" as on Page 101, "Simulation/Optimization Design".
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, the respective enrollment quantity for each of the sites, and the respective enrollment rate for each of the sites is below a planned available supply in the supply plan.
[0093] discloses determining the trial (site inventory) does not conform to the supply plan. [0098] and [0156] disclose presenting the supply plan in conjunction with the number of subjects (enrollment quantity) for each trial site. A significant variation in this enrollment quantity would constitute a supply plan nonconformity due to lack of available supply. Abdelkafi discloses using enrollment rate as part of developing a supply strategy (supply plan) as on Page 101, "Results and Analysis" and Figure 4 which is specific to "investigational site" as on Page 101, "Simulation/Optimization Design", meaning a significant variation in this enrollment rate would constitute a supply plan nonconformity due to lack of available supply as in Young.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “outputting commands to the RTSM system via the API comprises outputting respective commands to Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]).

Claim 10:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 8, as discussed above.
	Abdelkafi does not explicitly further disclose:
determining a supply plan modification that would result in the clinical trial conforming to the modified supply plan;
wherein the notification further comprises the supply plan modification.

Young discloses:
determining a supply plan modification that would result in the clinical trial conforming to the modified supply plan;
[0093]-[0094] disclose determining article types to be resupplied (modification) to conform to the supply plan.
wherein the notification further comprises the supply plan modification.
[0094] discloses transmitting an email (notification) to supply/shipping managers, alerting them of the pending shipment (modification).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “determining a supply plan modification that would result in the clinical trial conforming to the modified supply plan; wherein the notification further comprises the supply plan modification” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]) and to modify the supply plan by shipping items if necessary (Young:  [0093]) as well as to alert supply/shipper mangers (Young:  [0094]).

Claim 11:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 10, as discussed above.
	Abdelkafi does not explicitly further disclose:
the supply plan modification comprises an additional order of a drug for one or more of the sites.

	Young discloses the supply plan modification comprises an additional order of a drug for one or more of the sites ([0093]-[0094] disclose the modification comprising an order to resupply article types (drugs)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “the supply plan modification comprises an additional order of a drug for one or more of the sites” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to ensure satisfactory inventory “for every trial site and every article type” according to the supply plan (Young:  [0092]).

Claim 12:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 8, as discussed above.
	Abdelkafi does not explicitly further disclose:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective forthcoming use at each of the sites, and a respective inventory at one or more depots, wherein the one or more depots supply respective subsets of the one or more sites; and
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each 
	
Young discloses:
outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, the respective forthcoming use at each of the sites, and the respective inventory at one or more depots, wherein the one or more depots supply respective subsets of the one or more sites; and
In the context of a webpage, part of an RTSM system ([0059]-[0060]), generated for one or more trial sites:  [0098] and [0156] disclose, for each trial site (list of trial sites), inventory and supply plan (which is specific to each article type [0089], establishing a forthcoming use). [0058] discloses one or more depots being assigned to supply trial sites. [0124]-[0126] disclose inventory of depots (also see Figure 5).
determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, respective forthcoming use at each of the sites, and respective inventory at one or more depots is below a planned available supply in the supply plan.
[0093] discloses determining the trial (site inventory) does not conform to the supply plan. Since the supply plan is specific to each article type [0089], the forthcoming use is not being conformed to if the supply of the article is insufficient as in [0093]. [0096] discloses the depot having insufficient inventory, making it impossible to (re)supply the trial site and causing a supply plan nonconformity.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “outputting commands to the RTSM system via the API comprises outputting respective commands to determine a list of sites involved in the trial, a respective inventory at each of the sites, a respective forthcoming use at each of the sites, and a respective inventory at one or more depots, wherein the one or more depots supply respective subsets of the one or more sites; and determining that the clinical trial does not conform to the supply plan comprises determining that an available supply according to the respective inventory at each of the sites, respective forthcoming use at each of the sites, and respective inventory at one or more depots is below a planned available supply in the supply plan” as disclosed by Young. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi in order to determine, “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]).

Claim 13:
Abdelkafi in view of Young further in view of Kansara discloses the method of claim 8, as discussed above.

calculating, by the server, according to the one or more confidence values, a buffer quantity for each of the plurality of sites; and
Page 101, "Simulation/Optimization Design" discloses using confidence levels to calculate a range of "safety stocks" (i.e. buffer quantities).
calculating, by the server, the supply plan for the clinical trial according to the buffer quantities.
Pages 100-103 disclose "Determining an Optimal Supply Strategy" (i.e. supply plan) which includes calculating demand profiles (Page 101) with the supply simulation being used to determine the supply plan "allow[ing] for the determination of total overage requirements" (Page 101, "Results and Analysis").

Claim 20:
Abdelkafi discloses:
receive parameters of a clinical trial, the parameters comprising a quantity of patients, a plurality of sites, and one or more confidence values;
Page 100, "Clinical Trial Description" discloses 650 patients (subjects) and 30 sites. Page 101 "Simulation/Optimization Design" discloses confidence levels.
calculate, according to the quantity of patients, a respective demand profile for each of the plurality of sites;
Page 101, "Simulation/Optimization Design" discloses determining "product needs" (i.e. demand) at each site and for each "package type". This is further explained on Page 99, "Model Design":  "treatment process models patient enrollment at the investigation sites and the assigned treatment sequences in order to predict package usage quantities for each site."
calculate, according to the one or more confidence values, a buffer quantity for each of the plurality of sites;
Page 101, "Simulation/Optimization Design" discloses using confidence levels to calculate a range of "safety stocks" (i.e. buffer quantities).
calculate a supply plan for the clinical trial according to the demand profiles and the buffer quantities; and
Pages 100-103 disclose "Determining an Optimal Supply Strategy" (i.e. supply plan) which includes calculating demand profiles (Page 101) with the supply simulation being used to determine the supply plan "allow[ing] for the determination of total overage requirements" (Page 101, "Results and Analysis").
transmit the supply plan to the user.
Page 99, "Optimization Technique" discloses calculation and selection of a supply plan with Page 98 and Figure 2b disclosing "output" which includes supply strategies and the selection of a supply strategy.


A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to; and
receive, from a user, one or more electronic files;
after transmitting the supply plan to the user, establish electronic communication over a network with a computerized randomization and trial supply management (RTSM) system; and
output commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the processor.

Young discloses:
A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to; and
[0169]-[0171]
receive, from a user, one or more electronic files;
Young discloses the computer system environment being [0165] a server with [0166] disclosing input devices, enabling user input. Young further discloses files being uploaded into an RTSM system, as in [0162].
after transmitting the supply plan to the user, establish electronic communication over a network with a computerized randomization and trial supply management (RTSM) system; and
[0099] discloses a site module assigning and providing a supply plan for each site. [0098] discloses the site module enabling the study manager to manage the RTSM system for each site of the clinical trial. Network:  See Figure 1 and Figure 1 (continued) as well as [0050].
output commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the processor.	
[0092]-[0093] disclose executing the shipping algorithm which determines supply needs. The RTSM system includes an EDC interface ([0059]); the EDC interface includes an algorithm interface ([0083]); the logistics interface interfaces the study/supply mangers with the algorithm interface allowing supply plans to be set for trial sites ([0088]); and the logistics interface and/or algorithm interface can be used to execute the shipping algorithm ([0091]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi with “a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to; receive, from a user, one or more electronic files; after transmitting the supply plan to the user, establish electronic communication over a network with a computerized randomization and trial supply management (RTSM) system; and output commands to the RTSM system to determine a status of the clinical trial” as disclosed by Young. 
Abdelkafi in order to embody the methods and logic of the invention (Young:  [0167]), to enter “information into the runtime database,” regarding the files (Young:  [0162]), and to determine “for every trial site and every article type” whether the current inventory is satisfactory according to the supply plan (Young:  [0092]).

	While Young implies the use of APIs through its discussion of a variety of different interfaces (EDC, Algorithm, Logistics, etc... e.g. in Figure 1) to determine a status of the clinical trial, all of which are disclosed as communicating with each other such as in [0059], [0083], [0088], and [0092]-[0093], as well as an RTSM system as discussed above, Young does not explicitly disclose “output commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the processor.” However, Kansara does disclose this limitations, specifically:
output commands to the RTSM system via an application programming interface (API) respective of the RTSM system to determine a status of the clinical trial, the API exposed to the processor.
[0113] and [0118] disclose using an exposed API for clinical trial management.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Abdelkafi in view of Young with “output commands to the RTSM system via an application programming interface (API)  the API exposed to the processor” as disclosed by Kansara. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Abdelkafi and Young in order to “enable reaching a broad range of remote devices” (Kansara:  [0118]).
	
Allowable Subject Matter
Claims 1 and 3-21 are allowable over 101, as discussed in greater detail below. Additionally, claims 1, 3-7, 14-19, and 21 are allowable over the prior art of record, as discussed in greater detail below. 

Response to Arguments
Regarding 112, applicant’s amendments are sufficient, and the corresponding rejection has been withdrawn.

Regarding 101, applicant’s amendments to claim 1 are sufficient, and the 101 rejection of claims 1 and 3-7 has been withdrawn.
Applicant’s arguments with regard to claims 8-13 and 20 have been fully considered and are persuasive. Specifically, both claims 8 and 20 claim outputting commands to the RTSM system via an API, with [0041] of applicant’s originally filed specification detailing the shortcomings of current systems and how the use of this API overcomes these shortcomings, such as by preventing exchange of unnecessary data thereby decreasing the risk of inaccurate 

Regarding 103, applicant’s arguments, particularly regarding the disclosure of Kulkarni-Puranik, in combination with applicant’s rebuttal evidence of secondary considerations, specifically industry praise, are persuasive. A further search of the prior art failed to yield a reference sufficiently disclosing applicant’s claimed NLP features. Applicant’s rebuttal evidence of industry praise has been considered, and the examiner considers it to straightforwardly establish the nonobviousness of the claimed NLP features in the technological field. Therefore, the art rejection for claims 1, 3-7, 14-19, and 21 has been withdrawn, and claims 1, 3-7, 14-19, and 21 are free of prior art.
	However, claims 8-13 and 20 do not include recitation of these particular NLP features, and the 103 rejection of claims 8-13 and 20 has been maintained.
Regarding applicant’s arguments pertaining to claims 8-13 and 20, applicant argues Kansara fails to teach “an API respective of an RTSM system” and that “the server issues commands to the RTSM system via such an API.” Applicant argues Kansara teaches API-based communications between end users and a server, rather than automated communications between an RTSM system and a server.
The examiner respectfully disagrees. As cited in the rejection, [0113] and [0118] of Kansara disclose use of APIs in the same context as applicant’s claims. For example, [0113] discloses “The server may also be programmed to distribute data from the database to other servers or programmable devices using one or more application program interface (API)…” with [0118] further disclosing such an embodiment. The claim language under consideration (claims [0111]. Therefore, the API is respective of this clinical trial management system. While Kansara does not explicitly disclose an RTSM system, Kansara is not the lone reference used to reject these claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection, it would have been obvious to one of ordinary skill in the art to modify Abdelkafi and Young, particularly Young, which discloses not only a clinical trial management system, but specifically an RTSM system. In response to applicant's final argument that Kansara fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., automated communication between the system and server) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues Young does not adequately disclose “comparing the status of the clinical trial to the supply plan; determining that the clinical trial does not conform to the supply plan; and automatically transmitting an electronic notification to the user, the electronic notification comprising an indication that that clinical trial does not conform to the supply plan.” Applicant argues the resupply volume is included in the supply plan, where the calculation noted by the examiner does not demonstrate conformance to or nonconformance with the supply plan; 
The examiner respectfully disagrees, such as discussed in the Response to Arguments in the Non-final rejection mailed 27 April 2021. The examiner fails to understand how including a procedure for circumstances of nonconformance to the supply plan (i.e. the number of items is less than the threshold number of items; a1 + a2 + a3 < t) somehow amounts to conformance to the supply plan. The purpose of this threshold t is made clear in [0092] and [0093] of Young. Upon the number of items, a1 + a2 + a3, being less than the threshold number of items t (and thus in nonconformance with the supply plan), the shipping algorithm allocates new items to meet the resupply target r, thereby bringing the supply into conformance with the supply plan. This resupply target cannot be met without first failing to conform to the supply plan, as demonstrated by a1 + a2 + a3 ≤ t, specifically when a1 + a2 + a3 < t.
Applicant’s remaining arguments pertain to claims which, as discussed above, have been determined to be allowable over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.L.S./Examiner, Art Unit 3626       

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626